                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                              Case No. 19-cr-00043-YGR (DMR)
                                   8                    Plaintiff,                         ORDER RE FORFEITURE OF BONDS
                                                                                           OF DEFENDANTS DARRELL
                                   9             v.                                        MURPHY AND DESHAWN LEMONS-
                                                                                           WOODARD
                                  10     DARRELL MURPHY and DESHAWN                        Re: Dkt. Nos. 162, 171, 177, 181, 182, 183,
                                         LEMONS-WOODARD,                                   184
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants Darrell Murphy and Shawn Lemons-Woodard are charged in a multi-defendant

                                  15   indictment with conspiracy and dealing firearms without a license. [Docket No. 131 (Superceding

                                  16   Indictment)]. On February 25, 2019, following a detention hearing, the court released Murphy on

                                  17   a set of conditions which included a $50,000 unsecured bond co-signed by his grandmother,

                                  18   Lakysha Fields. [Docket No. 34]. The court held Lemons-Woodard’s detention hearing on April

                                  19   10, 2019 and released him on a $75,000 bond co-signed by his aunt Deshawna Sterling Patton as

                                  20   well as his mother, Nichelle Lemons. [Docket No. 79]. On October 18, 2019, the government

                                  21   moved to remand Murphy and Lemons-Woodard and to forfeit their bonds due to violations of the

                                  22   conditions of their release. [Docket No. 162]. Both Defendants filed opposition briefs. [Docket

                                  23   Nos. 171, 177]. On October 30 and November 4, 2019, the court held hearings and remanded

                                  24   Murphy and Lemons-Woodard, respectively. The parties submitted supplemental briefing on the

                                  25   issue of bond forfeiture at the court’s instruction. [Docket Nos. 181, 182, 183, 184]. Having

                                  26   considered the parties’ arguments, the court orders that the $50,000 bond be forfeit against

                                  27   Murphy and co-signor Lakysha Fields, and that the $75,000 bond be forfeit against Lemons-

                                  28
                                   1   Woodard and co-signor Nichelle Lemons.1

                                   2       I.      BACKGROUND

                                   3               A. Darrell Murphy

                                   4            Murphy is 21 years old. On February 25, 2019, following a contested detention hearing,

                                   5   the court largely adopted the recommendation of Pretrial Services and released Murphy on a

                                   6   $50,000 unsecured bond co-signed by his grandmother, Lakysha Fields, who also agreed to house

                                   7   him and serve as his custodian. Release Order [Docket No. 34]. The release order set forth

                                   8   numerous strict conditions. Of particular relevance here, it included the conditions that Murphy

                                   9   not commit any federal, state or local crime, that he not have contact with any of his co-

                                  10   Defendants outside the presence of counsel, and that he maintain verifiable employment, or if

                                  11   unemployed, seek employment or commence an educational program as directed by Pretrial

                                  12   Services. Id. Murphy was placed on electronic monitoring and was permitted to leave his
Northern District of California
 United States District Court




                                  13   grandmother’s home only for specified purposes such as court appearances, drug treatment and

                                  14   testing, work, and school. Id.

                                  15            The court interviewed Fields in court and determined that she is a law-abiding person who

                                  16   has a close relationship with her grandson. She expressed her willingness to provide critical moral

                                  17   suasion to deter Murphy from violating the conditions of his release. The court accepted Fields as

                                  18   a co-signor on an unsecured bond, rather than a surety who must demonstrate adequate assets

                                  19   under Federal Rule of Criminal Procedure 46(e) and agree to forfeiture of certain sums pursuant to
                                       18 U.S.C. § 3142(c)(B)(xii). Thus, the court imposed the co-signor condition under section
                                  20
                                       3142(c)(xiv)’s catch-all provision. See United States v. Thomas, 615 F. Supp. 2d 1083, 1085-86
                                  21
                                       (N.D. Cal. April 29, 2009) (noting that this procedure is employed routinely throughout the federal
                                  22

                                  23

                                  24
                                       1
                                         The government’s motions for remand and bond forfeiture were filed directly before this court
                                       rather than being referred by the district court. The district court referred a similar motion
                                  25   regarding a co-Defendant to a different magistrate judge pursuant to Federal Rule of Criminal
                                       Procedure 59(a) which governs referrals of non-dispositive matters. See Docket No. 188 (“Order
                                  26   Referring Motion to Magistrate Judge Westmore.”). The magistrate judge then issued a report and
                                       recommendation. See Docket No. 202 (“Order Denying Motion to Remand Defendant Kennedy-
                                  27   Palmer; Report and Recommendation to Deny Motion to Forfeit Bond.”). This court will treat the
                                       matter as a Rule 59(a) referral. For that reason, this order is not styled as a report and
                                  28   recommendation, because that is the required procedure for Rule 59(b) referrals but not for those
                                       made pursuant to Rule 59(a).
                                                                                          2
                                   1   courts). The court addressed Fields directly to make sure that her agreement to co-sign the bond

                                   2   and to act as custodian was voluntary, to explain that the government could seek to obtain a

                                   3   $50,000 judgment against her if Murphy violated a condition of his release, and to answer any of

                                   4   her questions about being a co-signor or a custodian. Fields agreed to sign the bond with full

                                   5   knowledge of the potentially dire financial consequences that could ensue if Murphy violated his
                                       release order.
                                   6
                                              For several months Murphy appeared to be adjusting well to pretrial supervision. On
                                   7
                                       March 14, 2019, the court signed the parties’ stipulation permitting Murphy to leave Field’s house
                                   8
                                       to attend a baby shower for his expected child. [Docket No. 54]. On April 3, 2019, the court
                                   9
                                       approved another stipulation allowing Murphy to stay overnight at the hospital to be present for
                                  10
                                       the birth of his child. [Docket No. 73].
                                  11
                                              Unfortunately, on August 9, 2019, Murphy’s seemingly compliant behavior came into
                                  12
Northern District of California
 United States District Court




                                       question when Pretrial Services provided notice of two bail violations. The first violation
                                  13
                                       involved Murphy’s deceptive behavior regarding employment. Murphy advised Pretrial Services
                                  14
                                       that he had gotten a job, and that he would be working night shifts. He was granted permission to
                                  15
                                       leave his grandmother’s house from 9:00 p.m. to 7:30 a.m. to attend his first shift. The employer
                                  16
                                       subsequently notified Pretrial Services that Murphy had clocked into work but then immediately
                                  17
                                       walked off the job. Murphy’s actions had been captured on the employer’s video camera. When
                                  18
                                       confronted with this information by his Pretrial Services officer, Murphy denied that he had
                                  19
                                       abandoned his job. Instead, he concocted an elaborate story about how he was not able to clock
                                  20
                                       out that night due to an equipment failure. He claimed that a supervisor named Melissa (later
                                  21
                                       confirmed to be non-existent) could vouch for him.
                                  22
                                              The second violation involved Murphy’s enrollment in a local community college. Several
                                  23
                                       months into the semester, Murphy’s Pretrial Service officer made an unannounced school visit.
                                  24
                                       Finding the school nearly empty, the officer learned that the school term had ended the week prior,
                                  25
                                       even though Murphy continued to notify him about his alleged class hours in order to obtain
                                  26
                                       permission to be away from his grandmother’s home during those periods. When the officer
                                  27
                                       confronted Murphy, he denied that his classes were over and claimed that he had been in a
                                  28
                                                                                        3
                                   1   computer lab. The officer went back to check the posted hours for the computer lab and

                                   2   discovered that it had been closed during the time that Murphy reported that he was there.

                                   3          The officer continued to investigate both violations for several days and Murphy continued

                                   4   to deny the violating conduct. After confirming both violations through investigation, the officer

                                   5   drafted a bail violation memorandum and provided a copy to Murphy’s attorney. Approximately

                                   6   one hour later, Murphy acknowledged to his officer via email that he had lied about not leaving

                                   7   work. In fact, he clocked in, then immediately left his workplace to get food before going to stay

                                   8   at a friend’s house overnight. As to the school-related violation, Murphy continued to contend

                                   9   that he had visited the computer lab for a few hours, but then explained that he spent the rest of the

                                  10   day “roaming around.”

                                  11          At the request of Pretrial Services, the court held a hearing on August 15, 2019 so that

                                  12   Murphy could show cause why his bond should not be revoked. At the hearing, Murphy made an
Northern District of California
 United States District Court




                                  13   impassioned plea for leniency. He stated “[I want] to take responsibility for my actions. I’ve been

                                  14   trying to better myself.” Transcript of 8/15/19 hearing at 15 [Docket No. 161]. He claimed that

                                  15   he understood that he would not be able to take care of his newborn son and his fiancée if he was

                                  16   in jail. Id. Murphy asserted that the situation “made me realize that if I was to continue to mess

                                  17   up, I would be away from my family for a long time and that is something that I do not want to

                                  18   happen. I was without a dad for my whole life and I know how much it mean[s] for someone to

                                  19   have a dad in their life.” Id. at 15-16. During the hearing, the Pretrial Services officer informed

                                  20   the court that Murphy still had not provided documentation that he had completed the three classes

                                  21   that he allegedly had been attending all semester. Instead, Murphy had provided “a blurry

                                  22   screenshot” of his grades. The court asked: “Mr. Murphy, did you attend all three classes? Did

                                  23   you get grades in all three classes?” Murphy responded “Yes, I did, Your Honor,” before

                                  24   launching into a detailed explanation of why he had not yet been able to provide verification to the

                                  25   officer. The court asked Murphy again:

                                  26
                                              THE COURT: Mr. Murphy, I want you to answer this very carefully. And you
                                  27          might want to talk to your lawyer first, okay? And I’m asking you here in a court
                                  28          of law, so this is not the time to double-down on lies. If you did not finish those

                                                                                         4
                                              classes, you know, attend classes sufficiently to get a grade in each of them, you
                                   1          need to say so now…
                                   2
                                              MURPHY: Yes, Your Honor. Yes. I did attend.
                                   3
                                              THE COURT: Okay. Well – and you got grades in each of them?
                                   4
                                              MURPHY: Yes, I did get grades, but I recently have a hold on my – on my account
                                   5
                                              to where I can’t access any type of information. But before they put the hold on
                                   6          there and I was recently – before the semester was over, I was able to [take a]
                                              screenshot.
                                   7
                                       Murphy then promised to provide verification that he completed his classes. Id. at 22. The court
                                   8
                                       began considering the possibility of allowing Murphy to remain out of custody, but on strict
                                   9
                                       “lockdown,” or house arrest at his grandmother’s house.
                                  10
                                              Lakysha Fields attended the hearing. The court asked her to approach the bench and
                                  11
                                       engaged her in the following discussion:
                                  12
Northern District of California




                                              THE COURT: Okay…I know you’ve been here through the whole proceeding, so you’ve
 United States District Court




                                  13          been hearing what he did --
                                  14
                                              MS. FIELDS: Yes.
                                  15
                                              THE COURT: -- and my reaction to it, and one of the things I was really concerned about
                                  16          is that he kind of threw you under the bus. His behavior, you know, put you and him at
                                              risk, but you in particular. You put your neck out for him --
                                  17
                                              MS. FIELDS: Yes.
                                  18
                                  19          THE COURT: -- to the tune of $50,000, plus having him under your roof and agreeing to
                                              be his custodian. Do you wish to continue in this capacity? Do you think -- you know, if I
                                  20          put him back in your home on lockdown, I -- honestly, you know, people can be -- people
                                              are complicated. People we love are complicated.
                                  21

                                  22          MS. FIELDS: Yes, they are.

                                  23          THE COURT: Right? So just because you love someone doesn’t mean that they’re a good
                                              risk.
                                  24
                                              MS. FIELDS: You’re right.
                                  25

                                  26          THE COURT: So I want to have a chance to talk to you because I need to figure out what
                                              to do here. And given that he -- he violated your trust and now you’re at risk, what are you
                                  27          thinking about all of this?

                                  28              ***

                                                                                        5
                                   1          After making sure that Fields still understood her duties, and after obtaining her assurances

                                   2   that she would report Murphy if she knew he violated the conditions of his release, Fields

                                   3   recommitted to remaining on the bond as a co-signor and custodian:

                                   4
                                              MS. FIELDS: I have no problem when I am there when Darrell’s there. He do --
                                   5          does apply [himself], whatever I tell him to do. Now, his actions that he did was the time
                                              when he was supposed to go to school or work. He know[s] I do not play that. I do not play
                                   6          that at all. I’m very strict. I don’t care how old you are. I was raised like that. You still
                                   7          could get a slap on the hand or whatever the case may be, whatever it is. I believe he can
                                              do it. I know I can do it.
                                   8
                                              THE COURT: Okay.
                                   9
                                              MS. FIELDS: I know I can do it.
                                  10

                                  11   Transcript at 25-29.

                                  12          On the strength of Fields’s representations, the court did not remand Murphy but instead
Northern District of California
 United States District Court




                                  13   ordered him placed on lockdown at Fields’s house.
                                  14
                                              On October 18, 2019, the government filed a motion to forfeit Murphy’s bond and to
                                  15
                                       remand him to custody. [Docket No. 162]. The government’s papers include numerous
                                  16
                                       uncontested exhibits that establish three significant violations of his conditions of release. To
                                  17
                                       begin with, the record demonstrates that in the days leading up to and immediately following the
                                  18
                                  19   August 15, 2019 hearing, Murphy was frantically communicating with a person he had hired to

                                  20   create fake school transcripts, explaining that he needed them quickly or else he would end up in
                                  21   jail. Even more concerning was the revelation that instead of going to school, Murphy had been
                                  22
                                       spending his time brokering the sale of large amounts of marijuana, as set forth in detail in his
                                  23
                                       Instagram account. Finally, Murphy’s Instagram account also documents repeated contact with
                                  24
                                       co-Defendants Deshawn Lemons-Woodard and Paul Rivera. These contacts did not end until
                                  25

                                  26   nearly two weeks after the August bail violation hearing.

                                  27          At the October 30, 2019 hearing on the government’s motion, the court ordered that

                                  28   Murphy be remanded to custody. The court instructed the parties to file supplemental briefs on
                                                                                         6
                                       the issue of bond forfeiture.
                                   1

                                   2              B. Shawn Lemons-Woodard

                                   3
                                              Lemons-Woodard is 24 years old. On April 10, 2019, following a contested detention
                                   4
                                       hearing, the court declined to follow Pretrial Services’s recommendation of detention and released
                                   5
                                       Lemons-Woodard on strict conditions that included a $75,000 unsecured bond with two co-signors
                                   6
                                       (his mother Nichelle Lemons and his aunt Deshawna Sterling Patton).2 Lemons-Woodard was
                                   7
                                       ordered to live with Patton, who agreed to act as his custodian. The court also imposed an
                                   8
                                       electronic monitoring condition and placed Lemons-Woodard on house arrest, with the ability to
                                   9
                                       leave home for specified pre-approved reasons such as court appearances, drug treatment, and
                                  10
                                       counseling. Lemons-Woodard was ordered to have no contact with his co-Defendants outside the
                                  11
                                       presence of counsel. The court restricted his use of a phone unless permitted by his custodian and
                                  12
                                       also ordered that Lemons-Woodard could not have access to the internet, given the government’s
Northern District of California
 United States District Court




                                  13
                                       proffer regarding his use of his Instagram account to market and sell firearms. Release Order
                                  14
                                       [Docket No. 79]. The court interviewed Patton and Lemons in court, explained the obligations of
                                  15
                                       co-signors and custodians, and made sure that they understood all risks, including the risk of a
                                  16
                                       $75,000 forfeiture should Lemons-Woodard violate the conditions of his release. The court asked
                                  17
                                       them if they understood the risks and obligations, and if they were willing to agree to sign on the
                                  18
                                       bond and take on those risks. Patton and Lemons both answered in the affirmative.
                                  19
                                              As with Murphy, the first few months of pretrial supervision appeared to go well. On June
                                  20
                                       18, 2019, the court signed the parties’ stipulation and proposed order allowing Lemons-Woodard
                                  21
                                       to leave the home to begin looking for a job and to go to school. [Docket 121]. On September 9,
                                  22
                                       2019, the Pretrial Services officer circulated an informational memorandum explaining that Patton
                                  23
                                       no longer wanted Lemons-Woodard to live with her and no longer wanted to serve as his
                                  24
                                       custodian due to conflicts with Lemons-Woodard’s girlfriend. After further investigation, the
                                  25
                                       officer requested that the court hold a hearing to determine whether the conditions of release
                                  26
                                  27

                                  28
                                       2
                                        As with Murphy, the court appointed the co-signors under the section 3142(c)(xiv) “catch all”
                                       provision, and not as formal sureties.
                                                                                      7
                                   1   should be modified in order to address the conflict.

                                   2            At the October 1, 2019 hearing, the government notified the court and Lemons-Woodard

                                   3   that it was investigating potential bail violations committed by him. The court followed Pretrial

                                   4   Services’s recommendation and modified the bond by removing Patton from her obligations on

                                   5   the bond as a co-signor and a custodian, by ordering Lemons-Woodard to live with Lemons, and

                                   6   by appointing Lemons as substitute custodian. Lemons agreed to act as a custodian and to

                                   7   continue to be a co-signor on the bond, even after learning that the government was developing

                                   8   information to demonstrate that Lemons-Woodard had violated his bail conditions. [Docket No.

                                   9   159].

                                  10            On October 18, 2019, the government filed its motion to remand Lemons-Woodard and to

                                  11   forfeit his bond. [Docket No. 162]. Prior to the hearing on that motion, the Pretrial Services

                                  12   officer circulated a bail violation notice stating that Lemons-Woodard had tested positive for
Northern District of California
 United States District Court




                                  13   marijuana use on four occasions in October 2019. The officer asked that those violations be

                                  14   addressed at the motion hearing. [Docket No. 172].

                                  15            In its motion to remand, the government submitted uncontested evidence demonstrating

                                  16   that after Lemons-Woodard’s release, which included the condition that he not use the internet, he

                                  17   created a new Instagram account. Lemons-Woodard then used that account to communicate with

                                  18   co-Defendants Rivera and Murphy. His communications included admissions that he had used

                                  19   drugs and was seeking Rivera’s advice about how to clean the drugs out of his system in order to

                                  20   avoid detection through the drug testing condition of his release. Pursuant to his release

                                  21   conditions, Lemons-Woodard was on house arrest and could only leave his home for preapproved

                                  22   reasons, including employment. Lemons-Woodard apparently got a job in order to obtain

                                  23   opportunities to be out of the house. As he reported in an Instragram message to Rivera, “they got

                                  24   me on house arrest but I jus got a job so I be able to wiggle a lil.” Lemons-Woodard’s Instagram

                                  25   account demonstrates that he then used this “wiggle room” to sell marijuana while under pretrial

                                  26   supervision in July and August 2019. This included sales through Instagram, followed by

                                  27   personal delivery by Lemons-Woodard.

                                  28      II.      LEGAL STANDARDS
                                                                                        8
                                   1          Federal Rule of Criminal Procedure 46(f)(1) commands that the court “must declare the

                                   2   bail forfeited if a condition of the bond is breached.” Although generally the purpose of a bail

                                   3   bond is to ensure that the accused will appear in court, forfeiture of a bond is not limited to

                                   4   situations where defendants fail to appear. Forfeiture is also appropriate for violations of other

                                   5   conditions of release. United States v. Vaccaro, 51 F.3d 189, 192-93 (9th Cir. 1995) (affirming

                                   6   bond forfeiture where defendant violated the “break no laws” condition of his release order).

                                   7          Here, Murphy and Lemons-Woodard both clearly and knowingly breached conditions of

                                   8   their bonds. Murphy sold marijuana in violation of the law. He also likely violated the law by

                                   9   obtaining forged documents that he submitted to Pretrial Services as proof of compliance with a

                                  10   bond condition. He had impermissible contact with his co-Defendants. Finally, he lied to Pretrial

                                  11   Services about attending school and work, which resulted in him being out in the community for

                                  12   reasons that were not permitted under the conditions of his bond.
Northern District of California
 United States District Court




                                  13          Lemons-Woodard breached the conditions of his bond by selling marijuana. He also had

                                  14   impermissible contact with two co-Defendants. He further violated his bond conditions by using

                                  15   the internet to create a new Instagram account and using it to sell drugs, seek advice about evading

                                  16   adverse drug testing results, and communicate with his co-Defendants. Therefore, the mandatory

                                  17   language of Rule 46(f)(1) requires the court to declare the bail forfeited as to both Murphy and

                                  18   Lemons-Woodard.

                                  19          Even if bail is forfeited, Rule 46(f)(2) permits a court to set aside the forfeiture in whole or

                                  20   in part if surety surrenders the defendant into custody, or “it appears that justice does not require

                                  21   bail forfeiture.” The decision whether to set aside or remit a forfeiture rests within the sound

                                  22   discretion of the court. See United States v. Frias-Ramirez, 670 F.2d 849, 852 (9th Cir. 1982);

                                  23   United States v. Nguyen, 279 F.3d 1112, 1115 (9th Cir. 2002).

                                  24          The Ninth Circuit considers six non-exclusive factors in determining whether the court

                                  25   should exercise its discretion to set aside or remit the forfeiture of a bond:

                                  26          1) the defendant's willfulness in breaching a release condition; 2) the sureties'
                                  27          participation in apprehending the defendant; 3) the cost, inconvenience, and
                                              prejudice suffered by the government; 4) mitigating factors; 5) whether the surety
                                  28          is a professional or a member of the family or a friend, and 6) the appropriateness
                                                                                          9
                                               of the amount of the bond.
                                   1

                                   2   United States v. Amwest Sur. Ins. Co., 54 F.3d 601, 603 (9th Cir. 1995) (citations omitted); see
                                   3   also Nguyen, 279 F.3d at 1115-16. Courts in this district have considered additional factors,
                                   4   including whether actions by the government unknown to the surety increased the risk that the
                                   5   defendant would violate the conditions of his release, and whether the surety played a role or was
                                   6   in some measure responsible for the conduct that breached the release conditions. United States v.
                                   7   Little Cloud, No. 16-cr-266-SI at 6, 7 (N.D. Cal. Nov. 9, 2017) (citing United States v. Famiglietti,
                                   8   548 F. Supp. 2d 398, 405 (S.D. Tex. 2008) (Brazil, M.J.) (applying Ninth Circuit law); United States v.
                                   9   Villalobos, No. 00-cr-40242, 2005 WL 6127290, at *2 (N.D. Cal. Feb. 17, 2005) (Brazil, M.J.)).
                                  10   Neither of these additional factors applies to the bonds at issue here.
                                  11           Not all of the factors need to be resolved in the government’s favor in order deny a request
                                  12   to set aside or remit the bond. Amwest, 54 F.3d at 603. In weighing the factors, the court is
Northern District of California
 United States District Court




                                  13   guided by the primary purposes of the Bail Reform Act: ensuring the defendant’s appearance in
                                  14   court and observance of the release conditions. Vaccaro, 51 F.3d at 192-93.
                                  15           The third and fifth factors bear further explanation. With respect to the third factor, which
                                  16   examines the cost, inconvenience and prejudice suffered by the government, the government does
                                  17   not have to provide a bill of costs, “nor can the cost and inconvenience factor be dismissed simply
                                  18   because they were not substantial.” Nguyen, 279 F.3d at 1117. The Ninth Circuit has “recognized
                                  19   that where there has been cost and inconvenience to the government . . . the amount need not be
                                  20   specified. That is consistent with this court’s view that bail bonds are contracts for liquidated
                                  21   damages. . . . The hallmark of a liquidated damage provision is reasonableness at the time the
                                  22   agreement is made rather than a calculation of actual provable losses when the breach occurs . . . .
                                  23   A match [between cost to government and the bond] is not necessary and its lack does not require
                                  24   that the bond be remitted in whole or in part.” Amwest, 54 F.3d at 604-05.
                                  25           As to the fifth factor, it appears to draw a distinction between professional sureties on the
                                  26   one hand and family and friends on the other. However, the Ninth Circuit has declined to adopt a
                                  27   “loving relative” exception to bond forfeiture jurisprudence. “We believe that a loving relative . . .
                                  28   would be better advised to counsel her . . . relation to obey, rather than ignore, court orders.”
                                                                                           10
                                   1   Nguyen, 279 F.3d at 1117 n.2. Judge Brazil examined this point extensively in Famiglietti and

                                   2   Villalobos. He noted that Ninth Circuit jurisprudence prevents the court from considering as a

                                   3   mitigating factor “the effect the forfeiture would have on the sureties-even if that effect would be

                                   4   devastating and the amount of money forfeited to the government clearly was much greater than

                                   5   the costs the government incurred because of the defendant's breach.” Famiglietti, 548 F. Supp.
                                       2d at 407. He wrote that the policy underlying this rule did not derive from a desire to punish the
                                   6
                                       defendant or the surety, but rather to ensure “that defendants and sureties will take their bond
                                   7
                                       commitments seriously.” Id.
                                   8
                                              As Judge Brazil explained in detail, “persons accused of federal crimes often have
                                   9
                                       substantial criminal records and few assets.” Id. at 408. Professional sureties may be less likely to
                                  10
                                       post bail for federal defendants who can trigger forfeiture of a bond through violation of any term
                                  11
                                       of release.3 For this reason, the willingness of family and friends who are willing to support a
                                  12
Northern District of California




                                       defendant’s release by exposing themselves to adverse financial consequences is critical to a
 United States District Court




                                  13
                                       federal defendant’s ability to argue successfully for release pending prosecution. Id. However, as
                                  14
                                       Judge Brazil cogently described, this means that where defendants are released without the actual
                                  15
                                       posting of a money bond, but rather on the potential risk of a money judgment, “bail commitments
                                  16
                                       by family members and friends must be real” in order to have the desired effect of inducing a
                                  17   defendant to comply with his or her release conditions:
                                  18
                                                  Generally, a surety who believes that she will suffer substantially if the
                                  19          defendant breaches is more likely to exercise considered judgment about the
                                              reliability of the defendant than a surety who doesn't expect to suffer significantly if
                                  20          her assurances to the court are ill-placed. It would impair substantially the court's
                                  21          ability to assess how real the surety's apparent vote of confidence in the defendant
                                              was if the surety were permitted to assume that her promises were not likely to be
                                  22          enforced…

                                  23              [Moreover,] [a] judge who is trying to decide whether he can release a defendant
                                              needs to have some level of confidence that the defendant himself will feel pressure
                                  24          (from within, not just from without) to comply with the terms the court sets. One
                                  25          important source of such ‘internal’ pressure on a defendant is fear that if he
                                              breaches, he will impose real harm on people he cares about. That source of
                                  26          pressure would be diluted, if not extinguished, if the defendant were permitted to

                                  27
                                       3
                                  28     This is in contrast to state bail practices, where a surety may only be exposed to loss on a bond if
                                       the defendant does not appear in court.
                                                                                           11
                                                  infer that nothing bad (of any consequence) would happen to his sureties if he
                                   1              breached. Again, a judge who thought that a defendant held this view would be
                                   2              less able to develop the assurances the law requires in order to release a defendant
                                                  before trial.
                                   3
                                       Id. at 408-09.
                                   4
                                                  Judge Brazil reasoned that “if a judge could not have confidence that proposed
                                   5
                                       sureties believe that their exposure on a bond is real, i.e., that they will in fact be required
                                   6
                                       to pay the government the face value of the bond if the defendant commits a serious breach
                                   7
                                       of the bond's terms,” the judge would not be able to “ascribe real weight” to the proffered
                                   8   family members or friends. This in turn would likely lead to fewer pretrial release
                                   9   decisions, particularly for those defendants who do not have access to significant financial
                                  10   assets. Id. at 409. He concluded that “it is essential to protecting the rights of defendants
                                  11   that judges be able to attach real significance to commitments by sureties-and judges can
                                  12   do that only if they can assume that sureties really believe they will be required to pay the
Northern District of California
 United States District Court




                                  13   face value of the bond if the defendant commits a serious breach of its terms.” Id.
                                  14       III.      ANALYSIS
                                  15       A. Darrell Murphy
                                  16              Murphy first argues that the bond should be remitted because he has satisfied Rule

                                  17   46(f)(2)(A), which gives the court discretion to set aside a bail forfeiture if “the surety later

                                  18   surrenders into custody the person released on the surety’s appearance bond.” Murphy argues that

                                  19   he qualifies for a set-aside under this provision because Fields accompanied him to the hearing on

                                  20   the motion for remand, which amounts to having “surrendered” Murphy into custody. This

                                  21   argument lacks merit. Rule 46(f)(2)(A) is directed to situations where a defendant fails to make a
                                       court appearance and a surety later surrenders the defendant into custody. Here, Murphy engaged
                                  22
                                       in numerous bail violations that resulted in remand and bond forfeiture; however, those violations
                                  23
                                       do not involve failures to appear in court. Therefore, Rule 46(f)(2)(A) does not apply.
                                  24
                                                  Turning to the multi-factor analysis, Murphy concedes that the first factor favors the
                                  25
                                       government in that he acted willfully. The record amply demonstrates that Murphy acted with a
                                  26
                                       clear understanding that he was violating numerous conditions of his release. Murphy does not
                                  27
                                       challenge the government’s proffer that he sold large amounts of marijuana over the internet, and
                                  28
                                                                                           12
                                   1   that he communicated with co-Defendants Lemons-Woodard and Rivera outside the presence of

                                   2   counsel. Murphy also feigned going to work and school in order to evade his restrictive house-

                                   3   arrest conditions. After being caught in his deceptive behavior, he repeatedly lied to his Pretrial

                                   4   Services officer as well as the court and purchased forged documents in order to try to cover his

                                   5   tracks.

                                   6             The second factor considers the surety’s participation in apprehending the defendant. As

                                   7   discussed above with respect to Murphy’s argument regarding Rule 46(f)(2)(A), this is not a

                                   8   situation involving Murphy’s failure to appear. Therefore, this factor does not apply here.

                                   9             The third factor examines the cost, inconvenience and prejudice to the government. The

                                  10   government argues that Pretrial Services spent many hours investigating Murphy’s deceptive

                                  11   conduct and subsequent attempts to cover it up, instead of using that time to supervise other

                                  12   defendants on pretrial release. In addition, federal agents and prosecutors spent significant
Northern District of California
 United States District Court




                                  13   amounts of time preparing an affidavit to support a search warrant to obtain content from

                                  14   Murphy’s Instagram account, and then reviewing thousands of pages of material that resulted in

                                  15   locating evidence of Murphy’s drug sales while on supervision, prohibited contact with his co-

                                  16   Defendants, and procurement of forged school documents. The government also had to spend

                                  17   time on the motions for remand and forfeiture. All of this time could have been spent on the

                                  18   prosecution of the merits of this case, or on other cases. Murphy responds that the time spent by

                                  19   Pretrial Services, agents and prosecutors does not come close to the $50,000 bond amount.

                                  20   However, as discussed above, the Ninth Circuit specifically has stated that the government does

                                  21   not have to specify or otherwise prove up the costs caused by a defendant’s bail violations. This is

                                  22   because the amounts set on release bonds function essentially as liquidated damages. Therefore, a

                                  23   match between cost and bond is not required, and the lack of a match does not necessarily result in

                                  24   whole or partial remission. Amwest, 54 F.3d at 604-05.

                                  25             As to the fourth factor, the only mitigation identified by Murphy is his youth. This is not

                                  26   compelling. The court interacted with Murphy multiple times in court and is convinced that he

                                  27   completely understood the consequences of his actions, including the risk that the government

                                  28   would obtain a monetary judgment against him as well as his grandmother.
                                                                                         13
                                   1          The fifth factor examines whether the surety is a professional, as opposed to a family

                                   2   member or friend. Fields submitted a letter to the court asking for remittance of the bond and

                                   3   explaining that Murphy had deceived and betrayed her as well, even though she had done what she

                                   4   could to help him. [Docket No. 183.] The court acknowledges that forfeiture of the bond may

                                   5   well result in difficult consequences for Fields and Murphy’s financial status, whether or not the

                                   6   government ultimately chooses to attempt to collect on the bond. However, as set forth above,

                                   7   the Ninth Circuit specifically has declined to adopt a “loving relative” exception to bond

                                   8   forfeiture. Fields was well aware of the serious repercussions she could face as a co-signor on the

                                   9   bond. In fact, the court specifically addressed her at the August 15, 2019 bail violation hearing

                                  10   and gave her an opportunity to seek removal from her obligations. She chose to stay on the bond.

                                  11   As eloquently described by Judge Brazil, in order for a judge to accept a family member or friend

                                  12   with few material resources as a co-signor, the risks of signing the bond have to be “real.” If
Northern District of California
 United States District Court




                                  13   defendants and co-signors agree to take on risks that they believe are illusory, co-signors will no

                                  14   longer effectively mitigate the risk of flight or danger posed by defendants. Such a system could

                                  15   lead to the unsought result of fewer pretrial release decisions for defendants who are not able to

                                  16   post property or money.

                                  17          The sixth factor examines the appropriateness of the amount of the bond. Without citing to

                                  18   legal authority, Murphy argues that a $50,000 forfeiture would amount to an excessive and

                                  19   arbitrary penalty in violation of his due process rights under the Fifth Amendment. The court

                                  20   disagrees. As discussed above, the Ninth Circuit considers a release order to be a contract, with

                                  21   the bond amount akin to a liquidated damages clause, and the cost and inconvenience incurred by

                                  22   the government as a result of a defendant’s breach of bond conditions need not be specified, nor

                                  23   does it need to match the amount of the bond. “The hallmark of a liquidated damage provision is

                                  24   reasonableness at the time the agreement is made rather than a calculation of actual provable

                                  25   losses when the breach occurs.” Amwest, 54 F.3d at 604-605. A judge must set the amount of a

                                  26   bond based on “circumstance-specific and defendant-specific considerations.” Famiglietti, 548 F.

                                  27   Supp. 2d at 414. In this case, the court adopted the $50,000 bond amount recommended by

                                  28   Pretrial Services after a full detention hearing because that amount plus the other bond conditions
                                                                                        14
                                   1   fairly accounted for the specific risks presented by Murphy. Drawing upon ten years of service on

                                   2   the bench, the court also finds that $50,000 is well within the range of bond amounts set in similar

                                   3   situations.

                                   4           In sum, all relevant factors weigh in favor of forfeiture of Murphy’s bond.

                                   5       B. Shawn Lemons-Woodard

                                   6           With respect to the first factor, Lemons-Woodard concedes that he acted willfully.

                                   7   Lemons-Woodard did not attempt to dispute that he covertly created a new Instagram account in

                                   8   violation of his bond conditions and that he used that account to sell marijuana and to illicitly

                                   9   communicate with his co-Defendants, including asking for advice about how to evade incurring a

                                  10   positive drug test.

                                  11           The second factor regarding the surety’s participation in apprehending the defendant does

                                  12   not apply here.
Northern District of California
 United States District Court




                                  13           With respect to the third factor, Lemons-Woodard does not attempt to dispute that Pretrial

                                  14   Services and federal agents and prosecutors had to devote time to investigating and proving up his

                                  15   bail violations. As set forth above, the government need not quantify the “cost, inconvenience and

                                  16   prejudice” that it incurred. Although the nature of Murphy’s violations required more

                                  17   investigative and prosecutorial resources than those expended on Lemons-Woodard, those

                                  18   resources were nevertheless significant.

                                  19           As to the fourth factor, the only mitigation identified by Lemons-Woodard is that by

                                  20   supporting him, his mother was acting out of love and did not participate in any way in the

                                  21   violations. This is true. However, as discussed with respect to the fifth factor, the Ninth Circuit

                                  22   has specifically refused to adopt a “loving relative” exception in its bail forfeiture jurisprudence.

                                  23           Under the fifth factor, the court recognizes that co-signor Lemons is a family member

                                  24   rather than a professional surety. However, she voluntarily agreed to co-sign the $75,000 bond at

                                  25   its inception, after having been fully apprised of the attendant risks. As Lemons-Woodard

                                  26   acknowledges, at the October 1, 2019 hearing after another colloquy with the court, Lemons once

                                  27   again agreed to stay on the bond and to take on the additional role of custodian, even after being

                                  28   informed by the government that it was investigating Lemons-Woodard for bail violations. The
                                                                                         15
                                   1   court recognizes with regret that imposition of bail forfeiture undoubtedly would damage

                                   2   Lemons’s financial status, whether or not the government chooses to attempt to collect on the

                                   3   bond. However, the record demonstrates that she assumed that risk voluntarily and knowingly.

                                   4   For the same reasons discussed at length above, the risk of bail forfeiture must be “real” in order

                                   5   to maintain the systemic integrity that is critical to a judge’s ability to mitigate risks through the

                                   6   use of unsecured bonds, and to be able to release defendants who do not have ready access to

                                   7   resources.

                                   8             As to the sixth factor, Lemons-Woodard does not argue that the amount of the $75,000

                                   9   bond was inappropriate. Instead, he argues that it is a sum that would create an extreme hardship

                                  10   for his mother; as discussed above, this is no doubt true, but does not affect the analysis. The

                                  11   court set the unsecured $75,000 bond amount by taking into account the specific risks presented

                                  12   by Lemons-Woodard; it is well within the range of bond amounts set for defendants posing similar
Northern District of California
 United States District Court




                                  13   risks.

                                  14             In sum, all relevant factors weigh in favor of forfeiture of Lemons-Woodard’s bond.

                                  15       IV.      CONCLUSION

                                  16             For the reasons set forth above, the court orders that Murphy and Lemons-Woodard’s

                                  17   bonds be forfeited against each of them as well as their co-signors. The court finds that the facts

                                  18   for each of these Defendants do not support the exercise of discretion to remit the bond in whole

                                  19   or in part. Pursuant to Rule 59(a), a party may serve and file objections to this order within 14

                                  20   days after being served with a copy of this order. Failure to object in accordance with Rule 59(a)

                                  21   waives a party’s right to review.
                                                                                                                  S DISTRICT
                                                                                                                TE           C
                                  22             IT IS SO ORDERED.                                            TA
                                                                                                                                 O
                                                                                                          S




                                                                                                                                  U
                                                                                                         ED




                                                                                                                                   RT




                                                                                                                            ERED
                                       Dated: February 17                                                            O ORD
                                                                                                     UNIT




                                  23                   __, 2020                                               IT IS S
                                                                                                                                         R NIA




                                  24                                                      ______________________________________
                                                                                                                      . Ryu
                                                                                                               onna M
                                                                                                     NO




                                                                                                        Judge D M. Ryu
                                                                                                        Donna
                                                                                                                                         FO
                                                                                                      RT




                                  25
                                                                                                                                     LI




                                                                                                UnitedEStates Magistrate Judge
                                                                                                         H




                                                                                                                                 A




                                                                                                              RN                     C
                                                                                                                                 F
                                  26                                                                               D IS T IC T O
                                                                                                                         R

                                  27

                                  28
                                                                                          16
